Citation Nr: 0521929
Decision Date: 08/12/05	Archive Date: 11/10/05

DOCKET NO. 03-18 526A                       DATE AUG 1 2  2005

	On appeal from the	I
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

	1. Whether a timely substantive appeal was received as to the May 2002 rating
decision which denied an evaluation, in excess of 20 percent, for service-connected traumatic evulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone.

2. Entitlement to an evaluation, in excess of 40 percent, for service-connected low back disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1981 to April 1994,

I
This matter comes before the Board of Veterans' Appeals (Board or BVA) on
appeal from a May 2002 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio.!
In April 2005, the veteran testified at a videoconference hearing before the:
undersigned Veterans Law Judge. A transcript of that hearing is of record. In
addition, in April 2005, the veteran submitted additional evidence directly to the
Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.

FINDINGS OF FACT

1. The veteran did not file a timely substantive appeal to the May 2002 rating
decision which denied an increased evaluation for traumatic avulsion injury to left	ring finger resulting in amputation and removal of the metacarpal bone. .

2. The veteran's service-connected back disability is not manifested by pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with intermittent
.


- 2 



CONCLUSIONS OF LAW

1. The veteran's July 2003 substantive appeal to the May 2002 rating decision,
which denied an increased evaluation for traumatic avulsion injury to left right
finger resulting in amputation and removal of the metacarpal bone, was not timely
. I
filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202,
(2004).

2. The criteria for an evaluation in excess of 40 percent for the veteran's back
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002) (in effect prior to September 23, 2002), Diagnostic Code 5293(2003) (effective September 23, 2002), Diagnostic Code 5243 (2004) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

	VA has a duty to assist the veteran in the development of facts pertinent to his
I
claims. On November 9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This
law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, if any, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b). VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the issue of whether a timely substantive appeal was received as to the May 2002 rating decision which denied an increased evaluation for service

- 3 


connected traumatic evulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone, the United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law. See Saban is v. Brown, 6 Vet. App. 426 (1994). That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter. See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Regarding the issue of entitlement to an evaluation, in excess of 40 percent, for service-connected back disability, the United States Court of Appeals for Veteran Claims  (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, consistent with 38 U.S.c. § 5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) also request that the claimant provide any evidence in the claimant's possession that pertains to the claim. The Court further noted in Pelegrini that a VCAA notice as
required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial
I
unfavorable agency of original jurisdiction (AOJ) decision on a claim of VA
benefits.

In August 2001, the RO sent a letter to the veteran asking him to submit certain information. In accordance with the requirements of the VCAA, the letter informed the veteran what evidence and information VA would be obtaining and what evidence the veteran still needed to provide. The letter explained that would attempt to obtain evidence such as medical records, employment records, or records from other Federal agencies. While the August 2001 notice letter did not specifically identify the evidence that the veteran needed to substantiate his claim for an increased rating, he was given the specific criteria for an increased rating for his low back disability in the Supplemental Statement of the Case. In addition, while the August 2001 notice letter did not specifically advise the veteran to provide any evidence in his possession that pertains to his claim, he was informed to either send information describing additional evidence or to send the evidence

- 4 



itself to VA. The Board finds that the veteran was sufficiently put on notice as to the need for any available evidence to be received by VA and associated with the claims file, whether the evidence was in his possession, obtained by him, or obtained by VA.

As noted above, the Pelegrini decision held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, only after that rating action was promulgated did the RO, in the December 2003 Supplemental Statement of the Case provide notice to the claimant regarding what information and evidence was needed to substantiate his claim.

Because the veteran was not advised what information and evidence was needed to substantiate his claim prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the actually notice advising the veteran what information and evidence was needed to substantiate his claim was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of his case to the Board, and the content of the notice letter fully complied with the requirements of38 D.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, notwithstanding Pelegrini, to decide the appeal would not be prejudicial to him.

With respect to VA's duty to assist the veteran, the RO obtained the veteran"s service medical records, VA medical treatment records, and private medical treatment records identified by the veteran. Further, the veteran was afforded a VA examination in connection with his claim. While the veteran has referenced other evidence that might be pertinent to the bases of the denial of his claim, such as private medical records, the veteran has not provided the necessary authorization forms to enable VA to request these records. In addition, at the April 2005 Board

- 5 


hearing, the veteran stated that there may be additional private medical records that had not been presented to VA as well as records at the Dayton VA Medical Center that were not part of the claims folder. However, the veteran has not provided the necessary authorization forms to allow VA to obtain the private medical records. As for the VA treatment records, the veteran stated that it was probably less than two years when he received a shot because he had such pain with his back apd that he had an EMG done there in 2003. A December 2002 consultation report noted that EMG studies were conducted.

As such, the Board finds that VA has done everything reasonably possible to assist the veteran. In the circumstances of this case, additional efforts to assist him in accordance with the VCAA would serve no useful purpose.

II.

Whether a timely substantive appeal was received as to the May 2002 rating decision which denied an evaluation, in excess of 20 percent, for service-connected traumatic evulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone

The Board's authority to review an adverse RO decision is initiated upon a claimant's submission of a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each issue before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings. Barnett v. Brown, 83 F.3d 1380, 1983 (1996). Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the  adequacy of a substantive appeal. 38 D.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.101(c),20.203.

The threshold question for this issue of is whether the veteran has submitted a timely substantive appeal. As noted above, appellate review is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished by the RO. 38 D.S.C.A. § 7105(a); 38 C.F.R. § 20.200. Proper

- 6 


completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. The notice of disagreement and the substantive appeal must be filed with the VA office that entered the determination with which disagreement has been expressed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20300.

After a notice of disagreement is filed, a statement of the case is to be prepared unless the benefit being sought is granted in full. 38 U.S.C.A. § 7105(d)(1). The statement of the case is to be forwarded to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal. A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information. 38 C.F.R. § 20.202. The substantive appeal must be filed within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed. If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA. In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded. In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included. Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation. 38 C.F.R. § 20.305(a), (b).

Except as provided in 38 C.F.R. § 20.302, the filing of additional evidence after the receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination. 38 C.F.R. § 20.304. Except in the case of simultaneously contested claims, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with 38

- 7 


C.F .R. § 19.31, that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the appellant, even if the 60day period extends beyond the expiration of the one-year appeal period. 38 C.F.R. §20.302(b )(2).

In a May 2, 2002 rating decision, the RO denied an increased evaluation for the veteran's service-connected left ring finger disability. In a May7, 2002 letter, the veteran was notified of this decision and of his procedural and appellate rights. In November 2002, the veteran's notice of disagreement was received. The RO issued a statement of the case referencing this issue on April 3, 2003.

Under the circumstances described above, the veteran had until Monday, June 2, 2003, to file a timely substantive appeal concerning the denial of an increased evaluation for traumatic avulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone.

On July 8, 2003, a VA Form 9 was received. Because the July 8, 2003 VA Form 9 was not received within 60 days of April 3, 2003, this correspondence is not considered timely.

The Board notified the veteran and The American Legion in a February 2005 letter that his substantive appeal was untimely. The Board notified the veteran and his attorney that they had 60 days to request a hearing or to submit evidence and argument concerning the timeliness of his substantive appeal. To date, neither the veteran nor his attorney has responded to this letter.

The Board notes that in an August 2003 letter to his U.S. Congressman, the veteran stated that he did not receive the April 3, 2003 Statement of the Case. However, there is no indication in the file that the statement of the case was returned by the United States Postal Service.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity that the Secretary properly discharged official duties

- 8 


by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued. See
Woods v. Goober, 14 Vet. App. 214, 216-17 (2000). The appellant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. The burden then shifts to the Secretary to establish that the V A decision was mailed to the claimant." See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992). Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address. See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that attends the administrative functions of the Government is applicable; and that it is, therefore, presumed that the RO properly mailed the statement of the case and the cover letter forwarding the statement of the case, and that a VA Form 9 was included therein.

Although the veteran underwent a neurology consultation in February 2003 and a VA examination in April 2003 both of which noted an absent left ring finger completely including the metacarpal, those examination reports were not submitted by the veteran. In addition, although the RO addressed the issue of evaluation of traumatic injury to left ring ringer resulting in amputation and removal of the metacarpal bone in the May 2003 supplemental statement of the case, the RO noted that the findings of the statement of the case of April 3, 2003 were carried over verbatim as there was no new evidence pertinent to this issue.

Thus, the fact that the veteran underwent VA examinations in February and April 2003 and the fact the RO issued a supplemental statement of the case addressing the issue of evaluation of traumatic injury to left ring ringer resulting in amputation and removal of the metacarpal bone in May 2003, do not extend the time period in which to file a substantive appeal. See 38 C.F.R. §§ 20.302(b)(2), 20.304.

The record does not contain any statement by the veteran and/or his representative alleging any error of law or fact regarding the issue of an increased evaluation for service-connected traumatic evulsion injury to left ring finger resulting in

- 9 


amputation and removal of the metacarpal bone following the issuance of the statement of the case dated April 3, 2003 until the July 8, 2003 VA Form 9. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). As noted above, this correspondence was not timely received.

The Board further notes that there are no communications prior to or following the expiration of the appeal period which could be construed as a request for extension of time to file a substantive appeal. See 38 U.S.C.A. §§ 501, 7l05(d)(3); 38 C.F.R. § 20.303. Neither the veteran nor his representative have indicated that his failure to timely file a substantive appeal was due to good cause.

The veteran did not file a substantive appeal within 60 days of the issuance of the statement of the case which continued the 20 percent evaluation for traumatic evulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone. Therefore, a timely substantive appeal was not received as to the May 2, 2002 rating decision, and the Board has no jurisdiction to consider an appeal stemming from the May 2002 rating decision.

III.

Entitlement to an evaluation, in excess of 40 percent, for service-connected back disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). But the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a

- 10


whole but to both the recency and adequacy of examinations. Powell v. West, 13 V d. App. 31, 35 (1999). Thus, consideration of possible "staged" ratings on appeal from a rating that assigns an initial disability evaluation is not required. See Fenderson v. West, 12 Vet. App. 119,126 (1999).

By a February 1995 rating decision, the RO granted service connection for chronic low back syndrome with traumatic arthritis and assigned a noncompensable rating. In August2001, the veteran submitted his request for an increase in all his service-connected disabilities. The May 2002 rating decision increased the evaluation of .low back syndrome with early traumatic degenerative changed to 10 percent disabling effective August 15, 2001. The veteran's notice of disagreement with the May 2002 decision was received in November 2002. A Supplemental Statement of .the Case was issued in May 2003 which increased the veteran's service-connected low back syndf0me with early traumatic degenerative changes to 40 percent disabling. The veteran perfected his appeal with respect to this issue in July 2003.

The veteran is seeking an evaluation of 60 percent for his service-connected back disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The veteran's back disability is being rated pursuant to Diagnostic Code 5293, intervertebral disc syndrome (IVDS). Under the rating criteria in effect prior to September 23, 2002, IVDS was evaluated as follows:

Pronounced IVDS; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief warrants a 60 percent disability rating. Severe IVDS; recurring attacks, with intermittent relief warrants a 40 percent disability rating. Moderate IVDS; recurring

- 11 


attacks warrants a 20 percent disability rating. Mild IVDS warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding IVDS were revised effective September 23, 2002. Under the revised regulations, IVDS was evaluated as follows:

Evaluate IVDS (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25
separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months the disability warrants a 60 percent rating. IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months the disability warrants a 40 percent rating. IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent rating. IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent rating.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the

- 12 


basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, to IVDS, were again revised effective September 26, 2003. Under these regulations, the back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as

- 13 


scoliosis, reversed lordosis, or abnom1al kyphosis warrants a 20 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnom1al gait or abnom1al spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, nOm1al forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, 1} neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered nOm1al for that individual, even though it does not confom1 to the nOm1al range of motion stated in Note (2). Provided that the examiner supplies an

- 14


explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire. thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line' of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position '(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating IVDS Based on Incapacitating Episodes

IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent disability rating.

IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrants a 40 percent disability rating.

IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.

- 15 


IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent disability rating.

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40,4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or mal aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement. 38 C.F.R. § 4.45.

Because the criteria for evaluating spine disorders, and particularly for IVDS, underwent several revisions during the course of this appeal, the Board must first address which version is to be applied. The veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria, but only the former criteria are to be applied for the period prior to the effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

A November 2001 VA examination report revealed that the veteran reported constant back pain and back spasm. The veteran reported flare-ups twice a week, one day to one week at a time. The precipitating factors noted were lifting, kneeling, bending, and squatting. The veteran reported that heat, ice, and Aleve alleviated the pain. On physical examination there was no objective evidence of painful motion and no postural abnormality. Forward flexion was 90 degrees, backward pending was 25 degrees, side to side, the right and left were 30 degrees, rotation to the right and left were 30 degrees. The veteran was diagnosed with low back strain. The findings of the November 2001 CT scan were midline herniation

- 16


of the L3-4 disc with vacuum phenomenon consistent with degenerative changes at the disc and unilateral disc herniation at the left side at the L4-5 disc level.

. VA outpatient treatment records indicate that in December 2002, the veteran
. complained of same back pain. along with the numbness in left leg off and on. Pain
was not constant; it was worse on movements and got better at rest. A December .2002 consultation report noted that EMG studies of the left lower extremity and lumbar paraspinals revealed no evidence of any lower motor neuron pathology.

An April 2003 VA examination report noted the veteran's complaints of a constant pain in the lower back with pain referring into the left leg to back of the knee area and on the right side to the hip area only. The veteran reported that pain increased with activity or when sitting in one position. In addition, lifting, pushing and pulling, bowel movements, and stormy weather all reportedly bother the veteran's back.

Physical examination of the lumbosacral spine revealed a mild loss of lumbar lordosis but no scoliosis or kyphosis was observed. Straight leg raising was 80 degrees bilaterally. There was tenderness in the lower lumbar spine area, some paraspinal tenderness at L4-S 1 area, some gluteal tenderness but no sciatic tenderness. Sensations were noted to be within normal limits in both lower extremities. There was no evidence of any diminished sensations in the legs. Both ankle jerks were present 1 + and Babinski's were plantigrade in both legs. Both femoral pulses were present. Range of motion exercises demonstrated flexion of 80 degrees with pain during last 15 degrees, extension of 15 degrees with pain during last 5 degrees, lateral bends bilaterally of 25 degrees with pain during last 5 degrees, lateral rotation bilaterally of 25 degrees with pain during last 10 degrees. Strength of lumbosacral spine muscles was 5/5. No weakness of any group of muscles was detected in the lower lumbar spine. The examiner noted that the veteran was locally tender over the lower lumbosacral spine, paraspinal and gluteal tenderness were present.

The examiner noted that all movements of the spine were painful in the last 5-10 degrees of various movements. The veteran was locally tender over the lower

- 17 


lumbosacral spine area, paraspinal area on both sides and gluteal area on both sides. No sciatic tenderness was elicited. No neurological deficit, sensory deficit, reflex deficit, or motor weakness was detected. The veteran's x-rays and CT scan suggested severe disc space narrowing and arthritic changes at L3- L4 and L5-S 1 levels. Mild changes and spur formation was also observed at L4-L5 level. There were bulging discs at L3-L4 and L5-S1 levels and to a lesser degree at L4-L5 level. The examiner noted that these types of changes would give the veteran increasing type of symptoms with repeated use of back, as in bending, turning, twisting, lifting, pushing and pulling types of movements. The veteran's back would fatigue easily on repetitive type of movements and prolonged standing of two hours or so and prolonged walking or sitting, as he complains of in driving. The veteran has to change position frequently to be comfortable. The examiner noted that the cause of the veteran's back condition was difficult to pinpoint, but that he had arthritic changes in his spine along with degenerative disc disease pressing on nerve roots and dura.

A February 2003 neurological consultation report noted that the veteran complained that his back pain waxes and wanes in intensity usually worse with increased activity. The veteran reported that he might have days with little to no pain and others with severe pain for several days. Days with pain were more frequent than pain-free days. The pain was reportedly located in the low back. There were reported rare sharp shooting pains into the left leg which were not as bothersome as the back pain. The veteran reported a more frequent pain into the right hip, but noted that it did not radiate down the leg. There was no specific muscle weakness although the veteran reported that the leg will at times want to "give out;" however, he had not fallen. The veteran reported no bladder complaints, that coughing and sneezing increased back pain, and that rest relieved the pain.

The physician's Assistant (PA) noted that the veteran rose from the chair without difficulty and that he demonstrated normal stride length. Toe/heal walking and tandem walking maneuvers were normal; Romberg was negative. The PA noted normal muscle bulk and normal muscle tone. Strength in lower extremities was 5/5. Sensory examination results of light touch testing, pinprick testing, position testing, and vibration testing were all intact. Examination of the spine demonstrated good

- 18 


:range of motion of lumbosacral spine and tenderness of mid-thoracic spine. The PA's impression was chronic low back pain without objective evidence of radiculopathy.

The. November 2003 VA examination report noted that the veteran complained of daily spine pain with radiation down the leg. The veteran reported that he had been recommended a TLSO brace by the Neurology Department at the Dayton VA and his private neurosurgeon but he had elected not to wear the brace. Surgery had not been recommended. The veteran reported that he was managed with medications including anti-inflammatories, muscle relaxers, and pain pills.

The examiner noted that the veteran had no sphincter dysfunction and that he required no prosthetic equipment for walking. It was noted that the veteran was limited in some physical activities due to pain and recently had a functional capacity examination at VA. The motor examination showed normal muscle tone, no atrophy, and no fasciculations in the lower extremities. Strength was 5/5 throughout in the lower extremities. Sensory examination showed normal sensation to light touch although there was patchy areas of decreased sharp sensation in the distal left leg especially in the lateral foot area. Position and vibration were intact, reflexes showed the patellar and ankle reflexes at 1 +. There was no conus noted.
Straight leg raise was negative. The examiner's impression was multilevel
degenerative disease of the lumbar spine. No objective evidence of radiculopathy.

Prior to September 23,2002, a higher or 60 percent evaluation required pronounced symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. Diagnostic Code 5293 (2002). The revisions in the rating criteria effective September 23, 2002, specified that neurologic disabilities should be evaluated separately under the most appropriate diagnostic code. Note (2) to Diagnostic Code 5293 (2003).

The Board finds that the medical evidence does not support a higher or 60 percent under the rating criteria in effect prior to September 23,2002.

- 19 


The evidence does not demonstrate that the veteran has IVDS symptoms that are pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.

In December 2002, the veteran reported that the pain was not constant, and that it was worse on movements and got better at rest.

The April 2003 VA examination report noted the veteran's complaints of a constant pain in the lower back with pain referring into the left leg to back of the knee area and on the right side to the hip area only. However, no sciatic tenderness was elicited; and no neurological deficit, sensory deficit, reflex deficit, or motor weakness was detected.

The February 2003 neurological consultation report noted that the veteran complained that his back pain waxed and waned in intensity, worse with increased activity. The veteran reported that he may have days with little to no pain and others with severe pain for several days and that those days with pain were more frequent than pain-free days. The pain was reportedly located in the low back as well as rare sharp shooting pains into the left leg which were not as bothersome as the back pain. Sensory examination results of light touch testing, pinprick testing, position testing, and vibration testing were all intact. The impression was chronic low back pain without objective evidence of radiculopathy.

The November 2003 V A examination report noted that the veteran complained of daily spine pain with radiation down the leg. However, sensory examination showed normal sensation to light touch although there was patchy areas of decreased sharp sensation in the distal left leg especially in the lateral foot area. Position and vibration were intact, reflexes showed the patellar and ankle reflexes at 1 +, and there was no conus noted. Straight leg raise was negative. The examiner's impression was multilevel degenerative disease of the lumbar spine. No objective evidence of radiculopathy.

- 20


The evidence also does not support a higher evaluation under either version of the revised rating criteria.

Under the criteria which became effective September 23, 2002, the veteran is evaluated for either the frequency of his incapacitating episodes, or for the combination of his orthopedic and neurological manifestations, whichever is higher.

A higher, or 60 percent evaluation, for incapacitating episodes, would require episodes having a total duration of at least six weeks during the past 12 months. This is not shown by the evidence.

Evaluating the veteran's orthopedic and neurological manifestations separately, with respect to neurological symptoms, there is no evidence that the veteran has been diagnosed with neuralgia, neuritis, or complete or incomplete paralysis of the sciatic nerve. As for his orthopedic symptoms, a higher evaluation would require evidence of ankylosis or vertebral fracture (Diagnostic Codes 5285, 5286, or 5289), . which is not shown by the medical evidence.

Effective September 26,2003, the formula for calculating incapacitating episodes was unchanged (Diagnostic Code 5243), and the neurological criteria were unchanged; however, the general formula for evaluating the orthopedic symptoms was changed significantly.

A higher, or 50 percent evaluation is possible only where the veteran has unfavorable ankylosis of the entire thoracolumbar spine. Diagnostic Code 5293. Ankylosis has never been diagnosed. As such, and with no qualifying incapacitating episodes, the veteran's low back disability is properly compensated for the combination of orthopedic and neurological manifestations at his current level of disability.

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating. See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, the Board finds

- 21 


that the veteran is adequately compensated for his functional limitation from his pain at his current rating and no higher rating is warranted.

The Board notes that there is no evidence of record that the veteran's low back disability causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable. The Board emphasizes that the percentage ratings assigned by the VA Schedule for Rating Disabilities represent the average impairment in earning capacity resulting from a service-connected disability. 38 C.F.R. § 4.1. In the instant case, there is no evidentiary basis in the record for a higher rating on an extraschedular basis as there is no evidence that the veteran is unable to secure or follow a substantially gainful occupation solely as a result of his low back disability. Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F .R. § 3.321 (b)(1) for assignment of an extraschedular evaluation.

ORDER

A timely substantive appeal was not received as to the May 2, 2002 rating decision which denied an increased evaluation for service-connected traumatic evulsion injury to left ring finger resulting in amputation and removal of the metacarpal bone; thus, the appeal is dismissed.

Entitlement to an evaluation, in excess of 40 percent, for service-connected back disability, is denied.

John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

- 22 




